DETAILED ACTION
This communication is responsive to applicant’s response filed December 10, 2021. Applicant’s amendments and remarks have been carefully considered.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” recited in instant claim 7 and “positioning mechanism” recited in instant claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference (Kr 20100042300) in view of Korean reference (Kr 200330829).

Kr ’829 discloses two adjacent pieces of canopy cloths connected by a U-shaped part and fixed by fixing means 19 (see Fig. 5b), which can be in the form of a bolt, a screw or a blind rivet, wherein bolts, screws and rivets are considered to be known fixing means equivalences.
 In view of Kr ‘829, it would have been obvious to one of ordinary skill in the art further provide known fixing means, such as rivets, similar to that taught in Kr ‘829, in the connection of two adjacent pieces of canopy cloth of Kr ‘300 to form a more secure connection. As to the instant claimed locking mechanism, consider locking mechanism shown in Figs. 3-6b of Kr ‘300, which includes mounting bracket 3 fixedly mounted on the vehicle body, and bolt 4 rotatably provided on mounting bracket 3 between a locking position (Figs. 5, 6a) and a releasing position (Fig. 3), wherein the locking mechanism of Kr ‘300 is suitable for pressing folding canopy mounting frame 1a in the frame body of vehicle frame 2. The structure of Kr’ 300, as modified, is considered to include the features of instant claims 2-3.

Regarding instant claim 6, consider Fig. 4 of Kr ‘829, wherein folding canopy main body 11 is riveted (19) with the canopy mounting frame. In view of Kr ’829, it would have been obvious to one of ordinary skill in the art to alternatively connect the folding canopy main body of Kr ’300 to the canopy mounting frame by using rivets, similar to that taught in Kr ‘829, to achieve a more secure connection. 
Claims 7-18 are allowable.
Responses to Applicant’s Arguments:
Regarding applicant’s disagreement with the examiner’s interpretation of “the positioning mechanism” recited in instant claim 8 under 35 U.S.C. 112(f), wherein applicant argued that “a positioning mechanism” recited in claim 8 is both “connected with the cab apron body” and “provided on the linkage assembly”, and thus had the structural support in the same claim to avoid an interpretation under  35 U.S.C. 112(f), such argument is not persuasive because claim 8 does not recite “sufficient structure to perform the recited function” of the positioning mechanism. Note that the cab apron body and the linkage assembly recited in claim 8 are merely parts connected to the positioning mechanism instead of the structures/parts of the positioning mechanism to perform the recited function.
Regarding applicant’s argument that the structure of Kr’ 300 does not include a locking mechanism as recited in the amended independent claim 2, applicant should reconsider the locking mechanism shown in Figs. 3-6b of Kr ‘300, which includes .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617